DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-19, 23-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 2015/0217540 A1) in view of Hagen et al. (US 2013/0115435 A1).
	Keller is directed to a heat-shielding laminated glass having two glass sheets with an interlayer comprising film A and film B, wherein film A is formed of a polyvinyl acetal containing heat-shielding particles and less than 16 wt% plasticizer and film B is formed of a polyvinyl acetal containing at least 16 wt% plasticizer (paragraph 0012-0015).  Film A has a thickness of 10-150 m (paragraph 0022).  Film A may be cut and positioned such that it covers a smaller area than film B and does not reach the edge of the laminate (paragraph 0033).  Film A may have at least one opening such that, following lamination, film B would be in contact with both glass sheets (paragraph 0035).  The polyvinyl acetals are preferably formed by reacting polyvinyl alcohol with n-butyraldehyde (paragraph 0039), i.e. the polyvinyl acetal is preferably polyvinyl butyral.  The polyvinyl acetal of film A has a vinyl alcohol content of 6-26 wt% while the polyvinyl acetal of film B has a vinyl alcohol content of 14-26 wt% (paragraphs 0043-0044).  Film A contains less than 150 ppm of chloride ions and/or nitrate ions, and/or sulphate ions (paragraph 0054).  Film B may contain 0.001 to 0.1 wt% of alkaline salts and/or alkaline earth salts of carboxylic acids (paragraph 0053).  Film B may have a color tint (paragraph 0069) and a wedge shape (paragraph 0070).
	Keller do not teach the presence of a layer corresponding to film C in instant claim 17.
	Hagen et al. is directed to a laminated glass assembly comprising an interlayer having a polymeric film including a deformation control mechanism disposed between first and second polyvinyl butyral layers (paragraph 0004).  The inclusion of a polymer film having a deformation control mechanism allows for the absorption of impact energy, thereby improving pedestrian protection (paragraph 0005).  The polymeric film may be polyethylene terephthalate 
	It would have been obvious to one of ordinary skill in the art to incorporate a polymeric film having a deformation control mechanism between the polyvinyl acetal layers in the laminated glass of Keller to provide pedestrian protection during impacts.
	Film A corresponds to coating A of the claims; film B corresponds to film B of the claims; the polymeric film corresponds to film C of the claims.  While the claims refer to coating A rather than film A, there does not appear to be a structural distinction between a coating and a film.  Rather, any difference appears to be in the manner in which the layers are produced, i.e. a product-by-process limitation.  When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claim in a product-by-process claim, the burden is on the applicant to present evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  In re Brown, 459 F. 2d 531, 173 USPQ 685 (CCPA 1972); In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  This burden is NOT discharged solely because the product was derived from a process not known to the prior art.  In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  Furthermore, the determination of patentability for a product-by-process claim is based on the product itself and not on the method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP § 2113.  In this case, since the laminated glass of Keller taken in view of Hagen et al. appears to meet all the structurally limitations of the claims, the burden is on 
	Regarding claim 18, since tensile stress is a material property and since the prior art uses the same materials as the instant invention (i.e. polyvinyl butyral with at least 16 wt% plasticizer for film B and polyethylene terephthalate for the polymeric film) one of ordinary skill in the art would expect the tensile stress of the polymeric film @ 10% elongation to satisfy the requirements of claim 18.
	Regarding claim 28, since both film A and the polymeric sheet are provided with openings/perforations, one of ordinary skill in the art would expect film B to be in direct contact with both glass sheets after lamination.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 2015/0217540 A1) in view of Hagen et al. (US 2013/0115435 A1) as applied to claim 19 above, and further in view of Lin et al. (US 2011/0076473 A1).
	Keller taken in view of Hagen et al. teach all the limitations of claims 20-22, as outlined above, except for the material used to form the infrared reflective coating on the polymeric film.
	Lin et al. is directed to polymer interlayers used in glass panels (paragraph 0003).  The interlayer may have a structure of polymer sheet/ polymer film/ polymer sheet (paragraph 0022) wherein plasticized polyvinyl butyral is used to form the polymer sheets (paragraph 0046) and polyethylene terephthalate is used to form the polymer film (paragraph 0065).  The polymer film may be coated with a functional performance layer to improve infrared radiation reflection, such as a sequentially deposited stack of metal and dielectric, i.e. non-metallic, layers (paragraph 
	Regarding claims 20 and 21, it would have been obvious to one of ordinary skill in the art to form the infrared reflective coating of Hagen et al. from a stack of metal and dielectric layers since the courts have held the selection of a known material (e.g. a sequentially deposited stack of metal and dielectric layers) based on its suitability for its intended use (e.g. infrared reflecting coating in a laminated glass interlayer) supported a prima facie obviousness determination.  See MPEP 2144.07.
	Regarding claim 22, it would have been obvious to one of ordinary skill in the art to incorporate performance improving additives, such as infrared absorbing particles, into the polymeric film as taught by Lin et al. to attain the resulting improvement in performance.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 2015/0217540 A1) in view of Hagen et al. (US 2013/0115435 A1) as applied to claim 17 above, and further in view of Valentin et al. (US 2009/0181203).
	Keller taken in view of Hagen et al. teach all the limitations of claim 32, as outlined above, except for providing the polymeric film with a photovoltaic function.
	Valentin et al. teach that laminated windows may be provided with functionalities conferred by one or more layers and/or discontinuous elements (paragraph 0001).  The layer or discontinuous element may be placed between flexible substrates that themselves are between the rigid substrates of the laminated window (paragraph 0002).  The layer or discontinuous 
	It would have been obvious to one of ordinary skill in the art to provide the polymeric sheet with a photovoltaic system as a layer or discontinuous element to confer this functionality to the resulting laminate and allow for modification of properties without the need for an external power supply.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-19, 23-31, and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-9, 12, 13, and 15-17 of copending Application No. 15/092,808 in view of Hagen et al. (US 2013/0115435 A1).
	Claims 1, 6-9, 12, 13, and 15-17 of copending Application No. 15/092,808 combine to recite all the limitations of instant claims 17-19, 23-31, and 33 except for the presence of film C between the polyvinyl acetal layers.
	Hagen et al. is directed to a laminated glass assembly comprising an interlayer having a polymeric film including a deformation control mechanism disposed between first and second polyvinyl butyral layers (paragraph 0004).  The inclusion of a polymer film having a deformation control mechanism allows for the absorption of impact energy, thereby improving pedestrian protection (paragraph 0005).  The polymeric film may be polyethylene terephthalate (paragraph 0014).  The deformation control mechanism may be perforations or voids in the 
	It would have been obvious to one of ordinary skill in the art to incorporate a polymeric film having a deformation control mechanism between the polyvinyl acetal layers in the laminated glass of claims 1, 6-9, 12, 13, and 15-17 of copending Application No. 15/092,808 to provide pedestrian protection during impacts.
	Since the distinction between a coating and a film is the manner in which they are produced (representing a product-by-process limitation) rather than any structural distinction, and since the laminated glass of claims 1, 6-9, 12, 13, and 15-17 of copending Application No. 15/092,808 taken in view of Hagen et al. appears to meet all the structurally limitations of the claims, the burden is on the applicant to conclusively demonstrate that applying layer A as a coating (e.g. solvent-coating A onto film C as recited in claim 33) results in a patentably distinct article.
	Regarding claim 18, since tensile stress is a material property and since the prior art uses the same materials as the instant invention (i.e. polyvinyl butyral with at least 16 wt% plasticizer for film B and polyethylene terephthalate for the polymeric film) one of ordinary skill in the art would expect the tensile stress of the polymeric film @ 10% elongation to satisfy the requirements of claim 18.
	Regarding claim 28, since both film A and the polymeric sheet are provided with openings/perforations, one of ordinary skill in the art would expect film B to be in direct contact with both glass sheets after lamination.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of copending Application No. 15/092,808 in view of Hagen et al. (US 2013/0115435 A1), as applied to claim 19, and further in view of Lin et al. (US 2011/0076473 A1). 
	Claims 1 and 15 of copending Application No. 15/092,808 taken in view of Hagen et al. teach all the limitations of claims 20-22, as outlined above, except for the material used to form the infrared reflective coating on the polymeric film.
	Lin et al. is directed to polymer interlayers used in glass panels (paragraph 0003).  The interlayer may have a structure of polymer sheet/ polymer film/ polymer sheet (paragraph 0022) wherein plasticized polyvinyl butyral is used to form the polymer sheets (paragraph 0046) and polyethylene terephthalate is used to form the polymer film (paragraph 0065).  The polymer film may be coated with a functional performance layer to improve infrared radiation reflection, such as a sequentially deposited stack of metal and dielectric, i.e. non-metallic, layers (paragraph 0067).  The polymer film may further be provided with performance improvements, such as infrared absorbing characteristics (paragraph 0065).  Useful infrared absorbing agents include inorganic and organic additives (paragraph 0040).
	Regarding claims 20 and 21, it would have been obvious to one of ordinary skill in the art to form the infrared reflective coating of Hagen et al. from a stack of metal and dielectric layers since the courts have held the selection of a known material (e.g. a sequentially deposited stack of metal and dielectric layers) based on its suitability for its intended use (e.g. infrared reflecting coating in a laminated glass interlayer) supported a prima facie obviousness determination.  See MPEP 2144.07.

	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 32 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of copending Application No. 15/092,808 in view of Hagen et al. (US 2013/0115435 A1), as applied to claim 17 above, and further in view of Valentin et al. (US 2009/0181203). 
	Claims 1 and 15 of copending Application No. 15/092,808 taken in view of Hagen et al. teach all the limitations of claim 32, as outlined above, except for providing the polymeric film with a photovoltaic function.
	Valentin et al. teach that laminated windows may be provided with functionalities conferred by one or more layers and/or discontinuous elements (paragraph 0001).  The layer or discontinuous element may be placed between flexible substrates that themselves are between the rigid substrates of the laminated window (paragraph 0002).  The layer or discontinuous element may be a photovoltaic system (paragraph 0003) allowing for the modification of properties without a power supply (paragraph 0012).
	It would have been obvious to one of ordinary skill in the art to provide the polymeric sheet with a photovoltaic system as a layer or discontinuous element to confer this functionality to the resulting laminate and allow for modification of properties without the need for an external power supply.


Claims 17, 18, 23-27, 29-31, and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of copending Application No. 15/491,261 in view of Keller (US 2015/0217540 A1).
	Claims 18-20 of copending Application No. 15/491,261 recite all the limitations of claim 17 except for the thickness of polyvinyl acetal layer A having less than 16 wt% plasticizer.
	Keller is directed to a heat-shielding laminated glass having two glass sheets with an interlayer comprising film A and film B, wherein film A is formed of a polyvinyl acetal containing heat-shielding particles and less than 16 wt% plasticizer and film B is formed of a polyvinyl acetal containing at least 16 wt% plasticizer (paragraph 0012-0015).  Film A has a thickness of 10-150 m (paragraph 0022).  Film A may be cut and positioned such that it covers a smaller area than film B and does not reach the edge of the laminate for aesthetic and stability reasons (paragraph 0032-0033).  Film A may have at least one opening such that, following lamination, film B would be in contact with both glass sheets (paragraph 0035).  The polyvinyl acetals are preferably formed by reacting polyvinyl alcohol with n-butyraldehyde (paragraph 0039), i.e. the polyvinyl acetal is preferably polyvinyl butyral.  The polyvinyl acetal of film A has a vinyl alcohol content of 6-26 wt% while the polyvinyl acetal of film B has a vinyl alcohol content of 14-26 wt% (paragraphs 0043-0044).  Film A contains less than 150 ppm of chloride ions and/or nitrate ions, and/or sulphate ions to avoid corrosion (paragraph 0054).  Film B may contain 0.001 to 0.1 wt% of alkaline salts and/or alkaline earth salts of carboxylic acids as 
	It would have been obvious to one of ordinary skill in the art to provide layer A at a thickness of 10-150 m because Keller illustrates that such a thickness range because the courts have held the selection of a known material (e.g. a 10-150 m thick polyvinyl acetal layer) based on its suitability for its intended use (e.g. polyvinyl acetal layer having less than 16 wt% plasticizer in a laminated glass interlayer) supported a prima facie obviousness determination.  See MPEP 2144.07.
	Since the distinction between a coating and a film is the manner in which they are produced (representing a product-by-process limitation) rather than any structural distinction, and since the laminated glass of claims 18-20 of copending Application No. 15/491,261 taken in view of Keller appears to meet all the structurally limitations of the claims, the burden is on the applicant to conclusively demonstrate that applying layer A as a coating (e.g. solvent-coating A onto film C as recited in claim 33) results in a patentably distinct article.	Regarding claim 18, since tensile stress is a material property and since claims 18-20 of copending Application No. 15/491,261 use the same materials as the instant invention (i.e. polyvinyl butyral with at least 16 wt% plasticizer for film B and polyethylene terephthalate for the polymeric film) one of ordinary skill in the art would expect the tensile stress of the polymeric film @ 10% elongation to satisfy the requirements of claim 18.
	Additionally, Keller provides motivation for one of ordinary skill in the art to incorporate the limitations found in instant claims 23-27, 29, and 31 into the laminated glass of claims 18-20 of copending Application No. 15/491,261.  For example regarding claim 23, because Keller et al. teach that heat-shielding particles may be added to a polyvinyl acetyl layer containing less than 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  However, it is noted that a notice of allowance was mailed on 04 December 2020.

Claims 19-22 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of copending Application No. 15/491,261 in view of Keller (US 2015/0217540 A1), as applied to claim 17 above, and further in view of Hagen et al. (US 2013/0115435 A1)
	Claims 18-20 of copending Application No. 15/491,261 taken in view of Keller recite all the limitations of claims 19-22 and 28, as outlined above, except for providing the polyethylene terephthalate layer with heat-shielding properties and at least one opening.  However, Keller does teach providing film A with at least one opening such that, following lamination, film B would be in contact with both glass sheets.
	Hagen et al. is directed to a laminated glass assembly comprising an interlayer having a polymeric film including a deformation control mechanism disposed between first and second polyvinyl butyral layers (paragraph 0004).  The inclusion of a polymer film having a deformation control mechanism allows for the absorption of impact energy, thereby improving pedestrian protection (paragraph 0005).  The polymeric film may be polyethylene terephthalate (paragraph 0014).  The deformation control mechanism may be perforations or voids in the 
	It would have been obvious to one of ordinary skill in the art to use the polymeric film of Hagen et al. having a deformation control mechanism as the polyethylene terephthalate film of claims 18-20 of copending Application No. 15/491,261 to provide pedestrian protection during impacts.
	Regarding claim 28, since both film A of Keller and the polymeric film of Hagen et al. are provided with openings/perforations, one of ordinary skill in the art would expect film B to be in direct contact with both glass sheets after lamination.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  However, it is noted that a notice of allowance was mailed on 04 December 2020.

Claim 32 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of copending Application No. 15/491,261 in view of Keller (US 2015/0217540 A1), as applied to claim 17 above, and further in view of Valentin et al. (US 2009/0181203).
	Claims 18-20 of copending Application No. 15/491,261 taken in view of Keller recite all the limitations of claim 32, as outlined above, except for providing the polyethylene terephthalate film with a photovoltaic function.
	Valentin et al. teach that laminated windows may be provided with functionalities conferred by one or more layers and/or discontinuous elements (paragraph 0001).  The layer or discontinuous element may be placed between flexible substrates that themselves are between 
	It would have been obvious to one of ordinary skill in the art to provide the polymeric sheet with a photovoltaic system as a layer or discontinuous element to confer this functionality to the resulting laminate and allow for modification of properties without the need for an external power supply.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  However, it is noted that a notice of allowance was mailed on 04 December 2020.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Moran et al. (US 2013/0224456 A1) is cited for teaching a composite interlayer for a glass laminate comprising a sheet of polyethylene terephthalate between layers of plasticized polyvinyl butyral wherein one of the polyvinyl butyral layers is stiffened by reducing the amount of plasticizer it contains.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787